Citation Nr: 1411525	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-49 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture to the right foot (calcaneus).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture to the left foot (calcaneus).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to December 1975.

The increased rating claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas.  

Regarding the claim for TDIU, the Veteran filed a claim for such benefit in May 2011.  The RO denied TDIU in a February 2012 supplemental statement of the case (SSOC).  Although the Veteran did not perfect an appeal regarding this issue, the Board finds that the issue of entitlement to TDIU is part of the increased rating claims on appeal, as reflected on the first page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Because the issue of entitlement to TDIU is closely tied with the increased rating claims on appeal, the Board finds that the issues are inextricably intertwined and that adjudication of the TDIU issue must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 video conference hearing.  Due to technical issues, that hearing was not recorded.  The Veteran was afforded another video conference hearing in June 2012; a transcript of that proceeding has been associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The evidence within the virtual file has been carefully reviewed by the Board. 

The issues of hypertension and a panic disorder, to include as secondary to the Veteran's service-connected bilateral foot disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   (See page 24 of hearing transcript).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his service-connected residuals of stress fractures to the left and right foot.  In this regard, the Board observes that he was last examined by VA in February 2012.  Since such examination, the Veteran has alleged a worsening in his symptomatology.  Specifically, during his June 2012 hearing before the Board, the Veteran stated that his disability had worsened since his February 2012 VA examination.  Thus, the Board finds that a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected bilateral foot disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Furthermore, as the Veteran has claimed that his foot disability renders him unemployable, the examiner should be requested to offer an opinion as to the impact the Veteran's service-connected bilateral foot disability has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the North Little Rock, Arkansas, VA Medical Center (VAMC) dated to October 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The Board notes that in July 2012, the Veteran's attorney submitted additional records with a CD-ROM.  These records were accompanied by a waiver of RO consideration.  The cover letter associated with the submission stated that the CD-ROM contained records pertaining to the Veteran's disability claim.  Unfortunately, the CD-ROM was damaged during shipment and is unreadable.  Thus, on remand, the Veteran and his attorney should be given the opportunity to resubmit the evidence contained on the CD-ROM.  The Board notes that the likelihood of accidental destruction is reduced with the submission of paper copies.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the evidence he submitted in connection in July 2012, contained on a CD-ROM submitted with waiver of RO review, is unfortunately unreadable due to breakage of the submitted disc.  The Veteran and his representative are to be informed that they may submit the evidence a second time.  The Veteran should be encouraged to file paper copies of the records, should he so choose, as the likelihood of damage is less pronounced.  Any obtained records should be associated with the claims file.

2.  Obtain all relevant VA treatment records from the North Little Rock VAMC dated from October 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of bilateral foot disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to address the following:

(a)  Identify the nature and severity of all current manifestations of the Veteran's service-connected residuals of stress fractures to his feet.  The Board notes that the Veteran only has been service-connected for residuals of stress fractures.  He has not been service-connected for other diagnosed foot disabilities, to include bilateral ankle tendonitis, plantar fasciitis, or arthritis.  

(b)  For each foot, state whether the residuals of stress fractures result in moderate, moderately severe, or severe impairment.  

(c)  Discuss the impact, if any, that the Veteran's service-connected bilateral foot disability has on his employability.

The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




